DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the physical structure of the first guide configured to be positioned within the internal volume (claim 12) and the physical structure of the first guide inserted into the internal volume of the dose pack after the front panel, the back panel, or both is torn to form the opening (applicant’s interpretation for claim 12 that the first guide is only inserted into the dose pack after formation of an opening by an end user; “REMARKS”, page 6, lines 5-10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted that Figs. 5 and 6 of applicant’s specification are disclosed as front views (not cross sectional views) of applicant’s dose pack, wherein the guides (530, 532, 630, 632) within the internal volume of the dose pack are depicted as seals on the front panel, the back panel, or both panels and formed integrally therewith, and the guides are configured within the internal volume prior to the front panel, the back panel, or both panels being torn to form the opening, as claimed.  As depicted in applicant’s Figs. 5 and 6, the seals forming guides (530, 532, 630, 632) remain permanently within the internal volume of the dose pack prior to and after the front panel, the back panel, or both is torn to form the opening, and are incapable of being subsequently inserted (as implied by the future tense functional language “to be inserted”) into the internal volume of the dose pack after the front panel, the back panel, or both is torn to form the opening.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 12, the specification, as originally filed, lacks antecedence for the first guide defining a tortuous path of fluid communication.  Applicant’s original specification provides no evidence that applicant ever contemplated the first guide being the sole means for defining a tortuous path of fluid communication.  This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 12, the functional recitation that the “first guide is configured to be positioned within the internal volume” is indefinite because it is not supported by recitation in the claim of sufficient structure for the “first guide” to accomplish the future tense function “to be positioned within the internal volume” (emphasis added).  For examination, “first guide configured to be positioned” will be considered as a physical state of the “first guide”.

	Regarding claim 12, the functional recitation that the “first guide is configured to be inserted into the internal volume” is indefinite because it is not supported by recitation in the claim of sufficient structure for the “first guide” to accomplish the future tense function “to be inserted into the internal volume” (emphasis added).  For examination, “first guide configured to be inserted” will be considered as a physical state of the “first guide”.

Claims that have not been specifically mentioned are rejected since they depend from a claim that has been rejected under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,381,948 to Jian et al.
Regarding claim 12, Jian et al. discloses a pack (Figs. 1A-8), comprising: a front panel (2a)  and a back panel (2b) that define an internal volume therebetween, wherein a portion (tear portion 10) of both the front panel and the back panel is configured to be torn (column 5, lines 1-38) to form an opening (82) in the pack.  Jian et al. discloses a first guide (84) positioned within the internal volume defined between the front and back panels (column 4, lines 26-67; column 5, lines 43-64; column 6, lines 35-65; column 7, lines 25-33; column 7, line 66 through column 8 line 13), which meets the recitation “configured to be positioned within”.  Jia et al. discloses the first guide defines a tortuous path of fluid communication (8) through which a fluid is configured to flow after the pack has been opened in response to the pack being exposed to a predetermined force (squeezing), and wherein the path of fluid communication is not defined by one or more edges of the pack (Figs. 1A-8).  
Jian et al. discloses that both the front and back panels are torn to form the opening with the first guide remaining positioned within the internal volume adjacent to the opening (column 5, lines 1-38; column 6, lines 1-30), which meets the structure implied by the recitation “the first guide is configured to be inserted into the internal volume of the dose pack through the opening after the front panel, the back panel, or both is torn to form the opening”, to the same degree the claim (and the written disclosure) sets forth the relationship and association between the first guide and the internal volume prior to the front panel, the back panel, or both being torn to form the opening.  
Moreover, there is no structure in claim 12 (and the written disclosure) that precludes the first guide remaining positioned within the internal volume adjacent to the opening after both the front and back panels are to be torn to form the opening from meeting the structure implied by the recitation “the first guide is configured to be inserted into the internal volume of the dose pack through the opening after the front panel, the back panel, or both is torn to form the opening”.
Regarding claim 13, Jian et al. discloses the path of fluid communication comprises a curvi-linear bend (Figs. 1-8).
Regarding claim 14, Jian et al. discloses the opening is formed proximate to a corner of the pack, the corner being at an intersection of two edges of the dose pack, wherein one of the two sides comprises a recess, and wherein the first guide is shaped to conform to the recess (Fig. 6).
Regarding claim 15, Jian et al. discloses the path of fluid communication comprises a spiral-shaped bend (Fig. 3B).
Regarding claim 16, Jian et al. a width of the path of fluid communication varies proceeding along a central axis through the path of fluid communication (Fig. 3A).
Regarding claim 18, Jian et al. does not disclose sucking fluid out of the internal volume through the first guide, which meets the recitation “the first and second guides are not part of a straw that is used to suck the fluid out of the internal volume.”

Response to Arguments
Applicant’s arguments filed 06/29/2022 have been fully considered but they are not persuasive.
The rejection above gives full response to applicant’s remark that Jain et al. does not teach or suggest guides that are insertable into the bag after the bag is torn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734